          Case 3:18-cv-07440-JCS Document 70 Filed 01/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                CIVIL MINUTE ORDER

 Case No.: 18-cv-07440-JCS               Case Name: SC Innovations, Inc. v. Uber Technologies,
                                         Inc.
 Chief Magistrate Judge: JOSEPH          Date: January 17, 2020      Time: 48 M
 C. SPERO

Attorney for Plaintiff: Lewis T. LeClair, Kirk Dillman, Judith Zahid
Attorney for Defendant: Cynthia Richmond, Daniel Swanson

 Deputy Clerk: Karen Hom                              Court Reporter: Ana Dub

                                        PROCEEDINGS

1. Motion to Dismiss Amended Complaint [dkt 64] – Submitted (29 m)
2. Further Case Management Conference – Held (19 M)


                                 ORDERED AFTER HEARING
Discovery is open and there will be no bifurcation.
After the Court issues it’s order, the Plaintiff will have two weeks to file an amended complaint.
Defendant will have two weeks thereafter to file a response to the amended complaint.
Court extended discovery deadlines and continued the hearing date for dispositive/Daubert
motions, final pretrial conference and trial dates.
Updated case management conference statement due 4/3/2020.

NOTE: Pretrial filings will now be based off the new final pretrial conference date.

CASE CONTINUED TO: 04/10/2020 at 2:00 PM for a further case management conference.
This date will be moved to coincide with the hearing on the motion to dismiss.

REFERRALS:

[ ] Case referred to ADR for to occur within .
[ ] Case referred to (random) Magistrate Judge for a SETTLEMENT CONFERENCE to occur
within, or as is convenient to the judge's calendar.
[ ] Case referred to Magistrate Judge for a SETTLEMENT CONFERENCE to occur within or
as is convenient to the judge's calendar.

PRETRIAL SCHEDULE:
Initial Disclosures:
Number of Depos:
Discovery Cutoff: 10/10/2020
Expert Disclosure by party that bears burden of proof: 11/2/2020
        Case 3:18-cv-07440-JCS Document 70 Filed 01/21/20 Page 2 of 2




Expert Rebuttal: 12/2/2020
Expert Discovery Cutoff: 1/15/2021
Deadline to File Dispositive and Daubert Motions: 1/29/2021
Opposition to Dispositive and Daubert Motions: 02/26/2021
Reply to Dispositive and Daubert Motions: 03/12/2021
Motions Hearing & Daubert Motions: 04/09/2021 at 9:30 AM
Pretrial Conference: 06/25/2021 at 2:00 PM
Trial: 07/12/2021 at 8:30 AM for 10 days [X] Jury [ ] Court

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant       [X] Court
